EXHIBIT 99.1 Condensed Interim Consolidated Financial Statements For the three and six months ended June 30, 2013 and 2012 (Expressed in Canadian Dollars) (Unaudited) EXETER RESOURCE CORPORATION NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited condensed interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. Vancouver, Canada August 12, 2013 2 Exeter Resource Corporation Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) June 30, 2013 December 31, 2012 Assets Current Cash and cash equivalents (Note 4) $ $ Amounts receivable and prepaid expenses Due from related party (Note 9) 84 95 Other financial assets (Notes 3 and 5) – Property and equipment $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 9) 22 50 Shareholders’ Equity Share capital (Note 7) Contributed surplus Deficit ) ) Accumulated other comprehensive (loss) gain ) 16 $ $ Contractual Obligations(Note 12) Approved by the Directors: “John Simmons” Director “Robert Reynolds” Director See accompanying notes to the condensed interim consolidated financial statements 3 Exeter Resource Corporation Condensed Interim Consolidated Statements of Loss and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) Three months ended June 30 Six months ended June 30 Income Interest income $ Expenses Accounting and audit 22 27 38 45 Administration salaries and consulting (Note 8) Directors’ fees (Note 8) Foreign exchange (gain) loss (4 ) ) 15 ) General and administration (Note 11) Legal fees 17 9 41 29 Management fees (Note 8) Mineral property exploration expenditures (Notes 6 and 8) Shareholder communications Stock exchange listing and filing fees 28 2 94 Net loss for the period $ Other comprehensive (income) loss for the period Items that may be reclassified to profit or loss: Currency translation difference 4 ) ) 44 Unrealized loss on available-for-sale Investments (Note 5) – – Net loss and comprehensive loss for the period $ Basic and diluted loss per common share from loss for the period $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the condensed interim consolidated financial statements 4 Exeter Resource Coporation Condensed Interim Consolidated Statements of Cash Flow (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) For the six months ended June 30, Operating Activities Net loss for the period $ ) $ ) Non-cash items: Amortization 25 86 Share-based compensation (Note 8) ) ) Changes in non-cash working capital items: Amounts receivable and prepaid expenses ) Due from related parties 11 17 Due to related parties ) 7 Accounts payable and accrued liabilities ) 24 Cash flows from operating activities ) ) Financing Activities Issue of share capital for cash – Cash flows from financing activities – Investing Activities Acquisition of property and equipment ) ) Acquisition of investment securities ) – Cash flows from investing activities ) ) Effect of foreign exchange rate change on cash and cash equivalents 28 78 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents – beginning of the period Cash and cash equivalents – end of the period $ $ See accompanying notes to the condensed interim consolidated financial statements 5 Exeter Resource Coporation Condensed Interim Consolidated Statements of Cash Flow (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) Issue Share Capital Number of Shares Amount Contributed Surplus Deficit Accumulated Other Comprehensive Income (Loss) Total
